Exhibit 10.5

 

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES

 

UNDER THE MAC-GRAY CORPORATION
2009 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:

No. of Option Shares:

Option Exercise Price per Share:

Grant Date:

Expiration Date:

 

Pursuant to the Mac-Gray Corporation 2009 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Mac-Gray Corporation (the
“Company”) hereby grants to the Optionee named above an option (the “Stock
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of shares of Common Stock, par value $0.01 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan.  This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 


1.             EXERCISABILITY SCHEDULE.  NO PORTION OF THIS STOCK OPTION MAY BE
EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME EXERCISABLE.  EXCEPT AS SET FORTH
BELOW, AND SUBJECT TO THE DISCRETION OF THE ADMINISTRATOR (AS DEFINED IN THE
PLAN) TO ACCELERATE THE EXERCISABILITY SCHEDULE HEREUNDER, THIS STOCK OPTION
SHALL BE EXERCISABLE WITH RESPECT TO THE FOLLOWING NUMBER OF OPTION SHARES ON
THE DATES INDICATED:

 

Number of
Option Shares Exercisable

 

Exercisability Date

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

 

 

(      

)%

 

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

 

--------------------------------------------------------------------------------



 


2.             MANNER OF EXERCISE.


 


(A)           THE OPTIONEE MAY EXERCISE THIS STOCK OPTION ONLY IN THE FOLLOWING
MANNER: FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS STOCK
OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE ADMINISTRATOR OF HIS OR HER
ELECTION TO PURCHASE SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE TIME OF
SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE
PURCHASED.


 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding period as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and
(iv) above.  Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirement contained herein, in the
Plan or in any other agreement or provision of law; and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations.  In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.

 


(B)           THE SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS STOCK OPTION
SHALL BE TRANSFERRED TO THE OPTIONEE ON THE RECORDS OF THE COMPANY OR OF THE
TRANSFER AGENT UPON COMPLIANCE TO THE SATISFACTION OF THE ADMINISTRATOR WITH ALL
REQUIREMENTS UNDER APPLICABLE LAWS AND REGULATIONS IN CONNECTION WITH SUCH
TRANSFER AND WITH THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF
THE ADMINISTRATOR AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE
OPTIONEE.  THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY
OF THE RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS
STOCK OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED
PURSUANT TO THE TERMS HEREOF, THE COMPANY, OR THE TRANSFER AGENT SHALL HAVE
TRANSFERRED THE SHARES TO THE OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE BEEN
ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE COMPANY.  THEREUPON,
THE OPTIONEE SHALL HAVE FULL VOTING, DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH
RESPECT TO SUCH SHARES OF STOCK.


 


2

--------------------------------------------------------------------------------



 


(C)           THE MINIMUM NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK
OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES, UNLESS THE NUMBER
OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING EXERCISED IS THE
TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK OPTION AT THE TIME.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.


 


3.             TERMINATION OF EMPLOYMENT.  IF THE OPTIONEE’S EMPLOYMENT BY THE
COMPANY OR A SUBSIDIARY (AS DEFINED IN THE PLAN) IS TERMINATED, THE PERIOD
WITHIN WHICH TO EXERCISE THE STOCK OPTION MAY BE SUBJECT TO EARLIER TERMINATION
AS SET FORTH BELOW.


 


(A)           TERMINATION DUE TO DEATH.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES
BY REASON OF DEATH, ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE
SHALL BECOME FULLY EXERCISABLE AND MAY THEREAFTER BE EXERCISED BY THE OPTIONEE’S
LEGAL REPRESENTATIVE OR LEGATEE FOR A PERIOD OF 12 MONTHS FROM THE DATE OF DEATH
OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


(B)           TERMINATION DUE TO DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT
TERMINATES BY REASON OF DISABILITY (AS DEFINED IN SECTION 422(C) OF THE CODE),
ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE SHALL BECOME FULLY
EXERCISABLE AND MAY THEREAFTER BE EXERCISED BY THE OPTIONEE FOR A PERIOD OF 12
MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER. 
THE DEATH OF THE OPTIONEE DURING THE 12-MONTH PERIOD PROVIDED IN THIS
SECTION 3(B) SHALL EXTEND SUCH PERIOD FOR ANOTHER 12 MONTHS FROM THE DATE OF
DEATH OR UNTIL THE EXPIRATION DATE, IF EARLIER.


 


(C)           TERMINATION FOR CAUSE.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES
FOR CAUSE, ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE SHALL
TERMINATE IMMEDIATELY AND BE OF NO FURTHER FORCE AND EFFECT.  FOR PURPOSES
HEREOF, “CAUSE” SHALL MEAN A VOTE BY THE BOARD RESOLVING THAT THE OPTIONEE SHALL
BE DISMISSED AS A RESULT OF (I) ANY MATERIAL BREACH BY THE OPTIONEE OF ANY
AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY; (II) THE CONVICTION OF OR PLEA
OF NOLO CONTENDERE BY THE OPTIONEE TO A FELONY OR A CRIME INVOLVING MORAL
TURPITUDE; OR (III) ANY MATERIAL MISCONDUCT OR WILLFUL AND DELIBERATE
NON-PERFORMANCE (OTHER THAN BY REASON OF DISABILITY) BY THE OPTIONEE OF THE
OPTIONEE’S DUTIES TO THE COMPANY.


 


(D)           OTHER TERMINATION.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES FOR
ANY REASON OTHER THAN DEATH, DISABILITY (AS DEFINED IN SECTION 422(C) OF THE
CODE) OR CAUSE, AND UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR, ANY
PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE, MAY BE EXERCISED, TO THE
EXTENT EXERCISABLE ON THE DATE OF TERMINATION, FOR A PERIOD OF THREE MONTHS FROM
THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE, IF EARLIER.  ANY STOCK
OPTION THAT IS NOT EXERCISABLE AT SUCH TIME SHALL TERMINATE IMMEDIATELY AND BE
OF NO FURTHER FORCE OR EFFECT.


 

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

 


4.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS
AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH
IN THE PLAN.  CAPITALIZED TERMS IN THIS


 


3

--------------------------------------------------------------------------------



 


AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT
MEANING IS SPECIFIED HEREIN.


 


5.             TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE OPTIONEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS
STOCK OPTION IS EXERCISABLE, DURING THE OPTIONEE’S LIFETIME, ONLY BY THE
OPTIONEE, AND THEREAFTER, ONLY BY THE OPTIONEE’S LEGAL REPRESENTATIVE OR
LEGATEE.


 


6.             TAX WITHHOLDING.  THE OPTIONEE SHALL, NOT LATER THAN THE DATE AS
OF WHICH THE EXERCISE OF THIS STOCK OPTION BECOMES A TAXABLE EVENT FOR FEDERAL
INCOME TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW
TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE OPTIONEE MAY ELECT TO HAVE
THE MINIMUM REQUIRED TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART,
BY AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED A
NUMBER OF SHARES OF STOCK WITH AN AGGREGATE FAIR MARKET VALUE THAT WOULD SATISFY
THE WITHHOLDING AMOUNT DUE.


 


7.             MISCELLANEOUS.


 


(A)           NOTICE HEREUNDER SHALL BE MAILED OR DELIVERED COMPANY AT ITS
PRINCIPAL PLACE OF BUSINESS, AND SHALL BE MAILED OR DELIVERED TO THE OPTIONEE AT
THE ADDRESS ON FILE WITH THE COMPANY, OR IN EITHER CASE AT SUCH OTHER ADDRESS AS
ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN WRITING.


 


(B)           NEITHER THE PLAN NOR THIS STOCK OPTION CONFERS UPON THE OPTIONEE
ANY RIGHTS WITH RESPECT TO CONTINUANCE OF EMPLOYMENT BY THE COMPANY OR ANY
SUBSIDIARY.


 


(C)           PURSUANT TO SECTION 16 OF THE PLAN, THE ADMINISTRATOR MAY AT ANY
TIME AMEND OR CANCEL ANY OUTSTANDING PORTION OF THIS STOCK OPTION, BUT NO SUCH
ACTION MAY BE TAKEN THAT ADVERSELY AFFECTS THE OPTIONEE’S RIGHTS UNDER THIS
AGREEMENT WITHOUT THE OPTIONEE’S CONSENT.


 


4

--------------------------------------------------------------------------------


 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name:

 

 

 

 

 

5

--------------------------------------------------------------------------------